Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a CON of 15/117,663, now USPN 10,555,556 filed on August 9, 2016 as a PCT/EP2014/077852 on December 15, 2014, which claims benefit to EP 14154552.5 filed on February 10, 2014, EP 14154553.3 filed on February 10, 2014 and EP 14154554.1 filed on February 10, 2014 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on December 20, 2019, May 22, 2020, July 17, 2020 and May 3, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US Pub. 2014/0346689) in view of Lord (GB 2504076) (both cited by applicant).
Regarding claim 1 and 19-20, Dubief discloses an aerosol generating device with a capillary interface having a cartridge (500) for the aerosol generating system (100), comprising: a liquid storage portion (501) comprising: a housing (Par. 79, “a container”) including an air flow (503) channel therein, a liquid reservoir (501) configured  to hold a liquid aerosol-forming substrate (505), a partition (507) disposed between the air flow (503) and the liquid reservoir (501), a heater assembly (509) disposed in the air flow channel (503), a first capillary material (507) disposed in contact with the heater assembly (509), and a second capillary material (511) disposed in contact with the first capillary material (507) and the liquid reservoir, and spaced apart from the heater assembly (509) by the first capillary (507) (Note: please refer to Interview summary for the limitation “a partition”).  Dubief does not disclose an average pore size of the first capillary material or an average porosity of the first capillary material is less than an average pore size of the second capillary material or an average porosity of the second capillary material.  Lord discloses an average pore size of the first capillary material or an average porosity of the first capillary material is less than an average pore size of the second capillary material or an average porosity of the second capillary material (Fig. 10-15; Page 3, Lines 6-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to utilize in Dubief, an average pore size of the first capillary material or an average porosity of the first capillary material is less than an average pore size of the second capillary material or an average porosity 
Regarding claim 2, Dubief discloses the first capillary material (507) and the second capillary material (511) comprise different regions of a same piece of capillary material (Fig. 5).  Lord also discloses the capillary material comprises different regions of a same piece of capillary material (Fig. 10-15; Page 3, Lines 6-19).
Regarding claims 3 and 6, Lord discloses the same piece of the capillary material (18) is a rectangular webbed piece of capillary material (Fig. 14).
Regarding claims 4 and 5, Dubief/Lord disclose substantially all features of the claimed invention as set forth above including from Dubief, the first and second capillary material (507 and 511) has a thickness; and from Lord, the rectangular webbed piece of the capillary material (18) except the capillary material has a thickness about 25% of an inner diameter of the housing and is about half of a length of the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Dubief/Lord, the capillary material has a thickness about 25% of an inner diameter of the housing and is about half of a length of the housing, for the purpose of suitable to the user application to have space for the liquid aerosol in the reservoir.
Regarding claim 7, Lord discloses a portion of the same piece of the capillary material (18) that is disposed closer to the heater assembly (16) is under greater compression than another portion of the same piece of the capillary material that is disposed farther from the heater assembly in a radially outward direction (Fig. 10-15; Page 3, Lines 6-19).
Regarding claim 8, Lord discloses the average pore size of the same piece of the capillary material (18) or the average porosity of the same piece of the capillary material continuously increases with increasing distance from the heater assembly in a radially outward direction (Fig. 10-15; Page 3, Lines 6-19).
Regarding claim 9, Dubief discloses the heater assembly (509) is a tube-shaped fluid-permeable heater element (Fig. 5; Par. 19).
Regarding claim 10, Dubief discloses the housing is cylindrical and extends in a longitudinal direction of the liquid storage portion (Fig. 5).
Regarding claim 16, Dubief discloses the tube-shaped fluid-permeable heater element (509) is disposed in direct contact with a radially innermost surface of the first capillary material (507) (Fig. 5).
Regarding claim 17, Lord discloses the same piece of the capillary material (18) is cylindrically shaped such that an average pore size of the same piece of the capillary material or an average porosity of the same piece of the capillary material increases as a function of distance in a radially outward direction from the heater assembly (Fig. 10-13; Page 3, Lines 6-19).
Regarding claim 18, Lord discloses the air flow channel (22) extends in a longitudinal direction of the housing through a central longitudinal axis of the cylindrical shape of the rectangular webbed piece of the capillary material (18) (Fig. 10).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US Pub. 2014/0346689) in view of Lord (GB 2504076) and further view of Liu (US Pub. 2013/0160764) (new cited).
Regarding claim 10, Dubief/Lord disclose substantially all features of the claimed invention as set forth above including from Dubief, the liquid reservoir %01) is disposed in a part of the housing and the first and second capillary material (507 and 511) except the liquid reservoir is not occupied by the first capillary material and the second capillary material.  Liu discloses the liquid reservoir (11) is not occupied by any capillary material (Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to utilize in Dubief/Lord, the liquid reservoir is not occupied by the first capillary material and the second capillary material, as taught by Liu, for the purpose of having a reservoir with adequate liquid for the capillary material.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US Pub. 2014/0346689) in view of Lord (GB 2504076) and further view of Radomski et al. (US Pub. 2007/0107879) (cited by applicant).
Regarding claims 12 and 14, Dubief/Lord disclose substantially all features of the claimed invention as set forth above including from Dubief, the first capillary material (507) except the first capillary material has an average fiber size or an average pore size of between 0.1 µm to 50 µm and the second capillary material has an average fiber size or an average pore size of between 1 µm to 100 µm.  Radomski et al. discloses the first capillary material (1) has an average fiber size or an average pore size of between 0.1 µm to 50 µm and the second capillary material (2) has an average fiber size or an average pore size of between 1 µm to 100 µm (Par. 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to utilize in Dubief/Lord, the first capillary material has an average fiber size or an average .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US Pub. 2014/0346689) in view of Lord (GB 2504076) and further view of Plunkett et al. (US Pub. 2014/0238422) (cited by applicant).
Regarding claim 13, Dubief/Lord disclose substantially all features of the claimed invention as set forth above including from Dubief, the first capillary material (507) except the first capillary material has an average density of below 2g/ml and the second capillary material has an average density of below 1g/ml.  Plunkett et al. discloses the capillary material has an average density of below 2g/ml (Par. 22) (1g/ml = 1g/cc).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to utilize in Dubief/Lord, the first capillary material has an average density of below 2g/ml and the second capillary material has an average density of below 1g/ml, as taught by Plunkett et al., for the purpose of providing the capillary with low density and light weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/11/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761